Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered March 18, 2011, denying the petition seeking, inter alia, to annul the determination of respondents, dated June 14, 2010, which denied petitioner accidental disability retirement benefits and ordinary disability retirement benefits, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
There was a rational basis for respondents’ determination (see generally Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760 [1996]). The record shows that after reviewing the medical evidence submitted by *605petitioner and the findings from its physical examinations of petitioner, the Medical Board concluded that there was no objective evidence of a disability. The Board found that the deficits in petitioner’s range of motion were attributable to voluntary guarding and there were no objective radiographic studies presented showing abnormal findings. Moreover, contrary to petitioner’s contention, the Medical Board did consider evidence from petitioner’s doctors in 2009, and provided a rational explanation for its medical judgment. It is well established that the court may not substitute its judgment for that of the Medical Board (see Matter of Appleby v Herkommer, 165 AD2d 727, 728 [1990]). Concur — Mazzarelli, J.E, Andrias, Moskowitz, Acosta and Abdus-Salaam, JJ. [Prior Case History: 30 Misc 3d 1238(A), 2011 NY Slip Op 50394(U).]